DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	1. (Currently Amended) An apparatus comprising:
an optical module with a housing comprising a first end for insertion into a network device and a second end extending from the network device when the optical module is inserted into the network device; 
a handle coupled to the housing of the optical module at the second end; and
a temperature indicator thermally coupled to the housing and extending beyond said second end of the housing toward the handle to improve correlation with an optical module surface temperature of the housing; 
wherein the temperature indicator provides an indication that [[a]] the optical module surface temperature of the housing exceeds a predefined safe touch temperature limit.  

2. (Currently Amended) The apparatus of claim 1 wherein the temperature indicator is configured to sense the optical module surface temperature 

3. (Original) The apparatus of claim 1 wherein said indication comprises a change in color. 

4. (Currently Amended) The apparatus of claim 1 wherein the temperature indicator comprises a thermochromic pigment configured to change from a first color to a second color at said predefined safe touch temperature limit and return to said first color when the optical module surface temperature 

5. (Previously Presented) The apparatus of claim 1 wherein the temperature indicator comprises a strip extending outward from said second end of the housing.

6. (Previously Presented) The apparatus of claim 5 wherein the strip is located within an opening defined by the handle. 

7. (Previously Presented) The apparatus of claim 1 wherein a portion of the temperature indicator is located on the handle.  

8. (Currently Amended) The apparatus of claim 1 wherein the temperature indicator comprises a first portion displaying a reference color that remains unchanged and a second portion displaying a color that changes based on the optical module surface temperature 

9. (Original) The apparatus of claim 1 wherein the temperature indicator is operable to change between at least three colors, each color indicating a different temperature range.  

10. (Currently Amended) An apparatus comprising:
a line card comprising a plurality of optical module ports; and
a plurality of optical modules inserted into said plurality of optical module ports, [[each]] wherein a particular optical module of the plurality of optical modules comprises a temperature indicator thermally coupled to an optical module housing of the particular optical module and extending beyond the optical module housing toward a handle of the particular optical module to improve correlation with an optical module surface temperature of the optical module housing;
wherein the temperature indicator provides an indication that [[a]] the optical module surface temperature particular optical module inserted into the line card.  

11. (Currently Amended) The apparatus of claim 10 wherein the temperature indicator is sized to correspond to a size of the particular optical module.  

12. (Original) The apparatus of claim 10 wherein said indication comprises a change in color. 

13. (Currently Amended) The apparatus of claim 10 wherein the temperature indicator comprises a thermochromic pigment configured to change from a first color to a second color at said predefined safe touch temperature limit and return to said first color when the optical module surface temperature 

14. (Previously Presented) The apparatus of claim 10 wherein the temperature indicator comprises a strip extending outward from the optical module housing.

15. (Currently Amended) The apparatus of claim 10 wherein a portion of the temperature indicator is located on the handle of the particular optical module.  

16. (Currently Amended) The apparatus of claim 10 wherein the temperature indicator comprises a first portion displaying a reference color that remains unchanged and a second portion displaying a color that changes based on the optical module surface temperature 

17. (Original) The apparatus of claim 10 wherein the temperature indicator is operable to change between at least three colors, each color indicating a different temperature range.  
		
18. (Currently Amended) An apparatus comprising:
an optical module comprising a first end for electrically coupling the optical module to a network device and a second end comprising an optical connector; and 
a temperature indicator strip thermally coupled to the optical module and extending beyond said second end of the optical module toward a handle of the optical module to improve correlation with an optical module surface temperature of the optical module;
wherein the temperature indicator strip is configured to change between a first color indicating that [[a]] the optical module surface temperature optical module surface temperature 

19. (Original) The apparatus of claim 18 wherein the temperature indicator strip comprises a flexible material with a thermochromic pigment.  

20. (Currently Amended) The apparatus of claim 18 wherein the temperature indicator strip is configured to sense the optical module surface temperature 
Reason(s) for Allowance
The amendments to the claims from 01/04/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) Claims 1, particularly a temperature indicator thermally coupled to the housing and extending beyond said second end of the housing toward the handle to improve correlation with an optical module surface temperature of the housing; wherein the temperature indicator provides an indication that the optical module surface temperature of the housing exceeds a predefined safe touch temperature limit, in the manner claimed. 	2) Claim 10, particularly a plurality of optical modules inserted into said plurality of optical module ports, wherein a particular optical module of the plurality of optical modules comprises a temperature indicator thermally coupled to an optical module housing of the particular optical module and extending beyond the optical module housing toward a handle of the particular optical module to improve correlation with an optical module surface temperature of the optical module housing; wherein the temperature indicator provides an indication that the optical module surface temperature exceeds a predefined safe touch temperature limit and is viewable with the particular optical module inserted into the line card, in the manner claimed. 	2) Claim 18, particularly a temperature indicator strip thermally coupled to the optical module and extending beyond said second end of the optical module toward a handle of the optical module to improve correlation with an optical module surface temperature of the optical module; wherein the temperature indicator strip is configured to change between a first color indicating that the optical module surface temperature of the optical module is below a predefined safe touch temperature limit and a second color indicating that the optical module surface temperature exceeds said predefined safe touch temperature limit, in the manner claimed. 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684